                                   .,
       ., Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 1 of 38
       "'        \ 'l   :--1
                     tui          ~
                   . IN THE BNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PHILIP POE
 60 Cornell Road
 Bala Cynwyd, PA 19004
                                                                      19         5379
              and                                CIVIL ACTION NO.

 GRACIELA SLESARANSKY-POE
 60 Cornell Road
 Bala Cynwyd, PA 19004
                                                 JURY TRIAL DEMANDED
                               Plaintiffs,

               vs.

ANTHONY F. BUFFA, individually and
d/b/a Endeavor Capital Management
45 Rockefeller Plaza, Suite 2000
New York, NY 10111

              and

ENDEAVOR CAPITAL
MANAGEMENT HOLDINGS, LLC
45 Rockefeller Plaza, Suite 2000
New York, NY 10111

              and

 ENDEAVOR CAPITAL
 MANAGEMENT, LLC
 101 Birch Hill Road
 Weston, CT 06883



                                         COMPLAINT

      This case involves fraudulent conduct wherein Anthony F. Buffa ("Buffa"), individually

and though his wholly-owned company Endeavor Capital Management Holdings, LLC

("ECMH"), and perhaps other entities he formed and controlled, took advantage of Plaintiffs
             Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 2 of 38



Philip Poe and Graciela Slesaransky-Poe and engaged in ongoing and continuing fraud.

Specifically, Buffa made false statements and misrepresentations in order to induce Plaintiffs to

give him $100,000.00 -- a significant portion of their life savings -- as an "investment" in ECMH.

Buffa solicited Plaintiffs' investment in ECMH by representing to Plaintiffs that ECMH had a

significant portfolio oflucrative investments.

       When the note provided to Plaintiffs by Buffa and ECMH matured, Plaintiffs made a

demand for repayment along with accrued interest. Not only did Buffa and ECMH refuse to return

Plaintiffs' money, but Plaintiffs have come to learn that Buffa caused a significant portion of

ECMH's portfolio to be transferred out of ECMH for the benefit of Buffa and perhaps other

individuals. As a result of Buffa and ECMH's conduct, Plaintiffs have suffered, and continue to

suffer, significant monetary damages.


                                                 Parties

       1.       Plaintiff Philip Poe is an adult individual with a residential address as captioned.

       2.       Plaintiff Graciela Slesaransky-Poe is an adult individual with a residential address

as captioned.

       3.       Plaintiffs are husband and wife.

       4.       Plaintiffs are both domiciled in the Commonwealth of Pennsylvania.

       5.       Defendant Buffa is an adult individual with an address as captioned.

       6.       Defendant Buffa is, upon information and belief, domiciled in New York.

       7.       Defendant Buffa operates Endeavor Capital Management as a sole proprietorship.

       8.       Defendant ECMH is a Delaware limited liability company with an address as

captioned.

       9.       Defendant ECMH has offices in both New York and Indiana.
              Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 3 of 38



        10.      Upon information and belief, Defendant Buffa owns I 00% of the membership

interests of Defendant ECMH.

        11.      Defendant ECMH is, upon information and belief, domiciled in either Delaware,

New York, and/or Indiana.

        12.      Defendant Endeavor Capital Management, LLC ("ECM") is, upon information and

belief, a Connecticut limited liability company with an address as captioned.

        13.      Upon information and belief, Defendant Buffa owns 100% of the membership

interests of Defendant ECM.

        14.      Defendant ECM is domiciled in Connecticut and/or New York.


                                       Jurisdiction & Venue

        15.      This Honorable Court has subject matter jurisdiction over this matter pursuant to

28 U.S.C.A. § 1331 and 15 U.S.C.A. § 78aa because Plaintiffs allege causes of action under the

Securities and Exchange Act of 1934, 15 U.S.C.A. § 78a et seq.

        16.      This Honorable Court has supplemental jurisdiction over the state law causes of

action herein.

        17.      This Honorable Court also has subject matter jurisdiction over this matter pursuant

to 28 U.S.C.A. § 1332 as there is complete diversity of citizenship among the parties, and the

amount in controversy exceeds $75,000.00 exclusive of interest and costs.

        18.      Defendants are subject to personal jurisdiction and venue in this Honorable Court

because the causes of action set forth herein arise from Defendants' contacts within the

Commonwealth of Pennsylvania and, specifically, this judicial district.

       19.       Defendants are further subject to personal jurisdiction and venue in this Honorable

Court because the transactions and occurrences giving rise to the causes of action set forth herein
            Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 4 of 38



occurred within the Commonwealth of Pennsylvania and, specifically, this judicial district.

          20.   Plaintiffs demand a jury on all issues so triable.


                                                Facts

          21.   Plaintiffs incorporate the foregoing paragraphs as though fully set forth at length

herein.

          22.   Buffa holds himself out as a venture capitalist and a private equity investment

manager.

          23.   In or around September, 2018, Buffa and agents of ECMH began soliciting

Plaintiffs to purchase unregistered securities in ECMH.

          24.   Specifically, on or about September 5, 2018, Buffa and ECMH sent Plaintiffs a

"Memorandum of Terms for Private Placement of Senior Secured Equity Linked Promissory notes

Issued by Endeavor Capital Management Holdings, LLC and Guaranteed personally by the full

faith and Credit of Anthony F. Buffa, sole founder, CEO and 100% shareholder of Endeavor

Capital Management Holdings, LLC and its predecessor entities, Endeavor Capital Management,

Inc a Michigan C Corporation established in April of 1988 and sun-setted in mid 2013 and

Endeavor Capital Management, LLC, a Connecticut LLC established in January of 1997, as a

successor entity to Endeavor Capital Management, a sole proprietorship founded and operated by

Anthony Buffa beginning in April of 1988" (the "Memorandum of Terms").

          25.   A true and correct copy of the Memorandum of Terms is attached hereto and made

a part hereof as Exhibit "A."

          26.   The Memorandum of Terms included a specific pledge of ECMH's 60% stake in

Zenganic, Inc. ("Zenganic") as well as other entities including, but not limited to, MCC

Development, Inc.; BioFuse Medical Technologies, Inc.; and Jointechlabs, Inc.
          Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 5 of 38



       27.     The Memorandum of Terms also stated that the use of the proceeds of Plaintiffs'

investment was to support Zenganic and its cannabis business.

       28.     The Memorandum of Terms also stated that the note bore interest at the rate of

twelve percent (12%) per annum and that Plaintiffs were entitled to repayment of all principal and

interest on March 31, 2019.

       29.     Indeed, the Memorandum of Terms explicitly stated, "All Notes regardless of

issuance date which may occur between April 2, 2018 and the Maturity Date, shall mature and be

payable in full with accrued interest on March 31, 2019."

       30.     Moreover, by email dated October 22, 2018, Buffa reconfirmed the Memorandum

of Terms and made additional representations to Plaintiffs regarding the unregistered securities.

       31.     A true and correct copy of the October 22, 2018 email correspondence (the

"October 2018 Email") is attached hereto and made a part hereof as Exhibit "B."

       32.     In addition, as set forth in the Memorandum of Terms, ECMH was to make an

investment in Ad2pos of which Buffa was the "founding Chairman & Acting CEO."

       33.     ECMH and Buffa represented to Plaintiffs that Plaintiff Philip Poe would be hired

as a chief technology officer for Ad2pos beginning in October 2018.

       34.     ECMH and Buffa represented to Plaintiffs that Plaintiff Philip Poe would initially

be paid $10,000.00 per month in connection with his position at Ad2pos.

       35.     Upon information and belief, ECMH never invested additional money in Ad2pos.

       36.     Plaintiff Philip Poe was never hired by Ad2pos and never received compensation

from Ad2pos.

       37.     ECMH and Buffa also represented to Plaintiffs that their investment would be

"matched" as an equity stake based upon investments made by other individuals.
              Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 6 of 38



       38.       Plaintiffs' investment was never matched as an equity stake based upon investments

made by other individuals.

       39.       ECMH and Buffa continually guaranteed to Plaintiffs that they would receive

repayment of their investment.

       40.       All of the aforementioned statements made by ECMH and Buffa were false.

       41.       ECMH and Buffa knew such aforementioned representations were false.

       42.       ECMH and Buffa made such misrepresentations with the intent that Plaintiffs rely

upon them.

       43.       Upon information and belief, ECMH and Buffa also omitted several material facts

when inducing Plaintiffs to invest with them.

       44.       Plaintiffs relied upon ECMH and Buffa's misrepresentations when deciding to

invest the sum of $100,000.00 with Defendants.

       45.       In reliance upon the representations made by ECMH and Buffa in the Memorandum

of Terms and October 2018 Email, Plaintiffs wired the sum of $100,000.00 to ECMH and Buffa

in October, 2018.

       46.       Buffa and ECMH accepted the $100,000.00 from Plaintiffs.

       4 7.      Plaintiffs would not have invested with ECMH and Buffa absent the representations

made in the Memorandum of Terms and October 2018 Email.

       48.       After wiring the funds to ECMH and Buffa, Plaintiffs discovered that ECMH's

ownership interest in Zenganic was a misrepresentation.

       49.       Upon information and belief, ECMH's ownership interest in the other entities listed

in the Memorandum of Terms was also a misrepresentation.

       50.       Plaintiffs have also learned that despite the fact that ECMH does not own a 60%
            Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 7 of 38



interest in Zenganic, ECMH caused $165,000.00 of funds to be transferred to Zenganic.

        51.    The $165,000.00 was paid to Zenganic by ECMH without any signed

documentation whatsoever.

        52.    On March 31, 2019, Plaintiffs made a demand for repayment of their principal and

interest.

        53.    Plaintiffs made additional demand for the principal and interest on July 12, 2019.

        54.    A true and correct copy of the July 12, 2019 demand letter is attached hereto as

Exhibit "C."

        55.    As of November 13, 2019, ECMH and Buffa owe Plaintiffs the sum of

$116,226.28, itemized as follows:

                Principal:                  $100,000.00
                Interest:                     16,226.28

                TOTAL:                      $116,226.28

* Interest continues to accrue at the rate of $49.32 per diem.

        56.    As of the date hereof, ECMH and Buffa have failed and refused to repay any sum

whatsoever to Plaintiffs.

        57.    Upon information and belief, ECMH and ECM are undercapitalized.

        58.    Upon information and belief, Buffa has substantially intermingled funds of ECMH

and ECM with his own personal funds and/or used the funds of ECMH and ECM for personal

expenses.

        59.    Further, Buffa has used ECMH and ECM to perpetuate fraud.


                                  Count I - Breach of Contract

        60.    Plaintiffs incorporate the foregoing paragraphs as though fully set forth at length
            Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 8 of 38



herein.

          61.    The Memorandum of Terms constitutes a binding contract between Plaintiff and

Defendants.

          62.    As set forth at length above, Defendants breached the contract by, among other

things, failing to repay Plaintiffs in accordance with the Memorandum of Terms and failing to

fulfill promises made with regard to Ad2pos.

          63.    As a result of Defendants' breach of the contract, Plaintiffs have suffered damages.

          WHEREFORE, Plaintiffs Philip Poe and Graciela Slesaransky-Poe respectfully request

that this Honorable Court enter judgment in their favor and against Defendants Anthony F. Buffa,

individually and d/b/a Endeavor Capital Management; Endeavor Capital Management Holdings,

LLC; and Endeavor Capital Management, LLC, jointly and severally, in the sum of $116,226.28

plus pre- and post-judgment interest at the contractual rate, costs of suit, and any other relief this

Honorable Court deems just and proper.


                                   Count II - Unjust Enrichment

          64.    Plaintiffs incorporate the foregoing paragraphs as though fully set forth at length

herein.

          65.    Plaintiffs conferred a benefit upon Defendants by providing the sum of$ l 00,000.00

to Defendants.

          66.    Defendants benefitted from the moneys provided to them by Plaintiffs.

          67.    It would be unjust for Defendants to retain Plaintiffs' funds without repayment of

same.

          WHEREFORE, Plaintiffs Philip Poe and Graciela Slesaransky-Poe respectfully request

that this Honorable Court enter judgment in their favor and against Defendants Anthony F. Buffa,
                Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 9 of 38



individually and d/b/a Endeavor Capital Management; Endeavor Capital Management Holdings,

LLC; and Endeavor Capital Management, LLC, jointly and severally, in the sum of $100,000.00

plus pre-judgment interest, post-judgment interest, costs of suit, any other relief this Honorable

Court deems just and proper.


                                           Count III - Fraud

          68.      Plaintiffs incorporate the foregoing paragraphs as though fully set forth at length

herein.

          69.      As set forth at length above, ECMH and Buffa made several misrepresentations to

Plaintiffs in order to induce Plaintiffs to invest money with them.

          70.      Those misrepresentations included, but were not necessarily limited to:

                   (a)    That ECMH had ownership interests in several entities including, but not

limited to, Zenganic; MCC Development, Inc.; BioFuse Medical Technologies, Inc.; and

Jointechlabs, Inc.;

                   (b)    ECMII was to make an investment in Ad2pos and hire Plaintiff Philip Poe

as its chief technology officer;

                   (c)    Plaintiffs' investment would be "matched" as an equity stake based upon

investments by other individuals; and

                   (d)    Plaintiffs would receive repayment of their investment.

          71.      All of the aforementioned representations were material to Plaintiffs' decision to

invest money with Defendants.

          72.      All of the aforementioned representations were false, and Defendants knew they

were false at the time they were made.

          73.      Defendants made such misrepresentations with the intent that Plaintiffs rely upon
            Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 10 of 38



them.

          74.   Plaintiffs justifiably relied upon Defendants' misrepresentations when deciding to

invest the sum of$ I 00,000.00 with Defendants.

          75.   Plaintiffs have been damaged as a result of their reliance upon Defendants'

misrepresentations.

          WHEREFORE, Plaintiffs Philip Poe and Graciela Slesaransky-Poe respectfully request

that this Honorable Court enter judgment in their favor and against Defendants Anthony F. Buffa,

individually and d/b/a Endeavor Capital Management; Endeavor Capital Management Holdings,

LLC; and Endeavor Capital Management, LLC, jointly and severally, in the sum of $100,000.00

plus punitive damages, pre-judgment interest, post-judgment interest, costs of suit, any other relief

this Honorable Court deems just and proper.


                                  Count IV - Securities Fraud

          76.   Plaintiffs incorporate the foregoing paragraphs as though fully set forth at length

herein.

          77.   Plaintiffs are purchasers of interest in ECMH.

          78.   Such interest in ECMH is an unregistered security.

          79.   As set forth at length above, ECMH and Buffa made several misrepresentations to

Plaintiffs in order to induce Plaintiffs to invest money with them.

          80.   Those misrepresentations included, but were not necessarily limited to:

                (a)    That ECMH had ownership interests in several entities including, but not

limited to, Zenganic; MCC Development, Inc.; BioFuse Medical Technologies, Inc.; and

Jointechlabs, Inc.;

                (b)    ECMH was to make an investment in Ad2pos and hire Plaintiff Philip Poe
         Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 11 of 38



as its chief technology officer;

               (c)     Plaintiffs' investment would be "matched" as an equity stake based upon

investments by other individuals; and

               (d)     Plaintiffs would receive repayment of their investment.

        81.    All of the aforementioned representations were material to Plaintiffs' decision to

purchase the unregistered securities.

        82.    All of the aforementioned representations were false, and Defendants knew they

were false at the time they were made.

        83.    Defendants made such misrepresentations with the intent that Plaintiffs rely upon

them.

        84.     Plaintiffs justifiably relied upon Defendants' misrepresentations when deciding to

invest the sum of $100,000.00 with Defendants.

        85.     Plaintiffs have been damaged as a result of their reliance upon Defendants'

misrepresentations.




        WHEREFORE, Plaintiffs Philip Poe and Graciela Slesaransky-Poe respectfully request

that this Honorable Court enter judgment in their favor and against Defendants Anthony F. Buffa,

individually and d/bla Endeavor Capital Management; Endeavor Capital Management Holdings,

LLC; and Endeavor Capital Management, LLC, jointly and severally, in the sum of $100,000.00

plus punitive damages, pre-judgment interest, post-judgment interest, attorney's fees, costs of suit,
          Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 12 of 38



any other relief this Honorable Court deems just and proper.




                                            LUNDY, BELDECOS & MILBY, P.C.


Date:   1111'::1 /2019               By~~

                                            PA ID #208463

                                            450 N. Narberth Avenue, Suite 200
                                            Narberth, PA 19072

                                            (610) 668-0772
                                            jgulash@lbmlaw.com

                                            Attorney for Plaintiffs
Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 13 of 38




Exhibit ''A''
          Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 14 of 38




                            MEMORANDUM OF TER'1S FOR
   PRIVATE PLACEMENT OF SENIOR SECURED EQUITY LINKED PROMISSORY
                                           NOTES
                                         ISSUED BY
  Endeavor Capital Management Holdings, LLC and Guaranteed personally by the full faith
   and Credit of Anthony F. Buffa, sole founder, CEO and 100% shareholder of Endeavor
     Capital Management Holdings, LLC and its predecessor entities, Endeavor Capital
  Management, Inc a Michigan C Corporation established in April of 1988 and sun-setted in
    mid 2013 and Endeavor Capital Management, LLC, a Connecticut LLC established in
       January of 1997, as a successor entity to Endeavor Capital Management, a sole
     proprietorship founded and operated by Anthony Buffa beginning in April of 1988.

                                           August 2018

This Memorandum of Terms (the "Memorandum") is intended to summarize certain terms under
discussion with respect to a private placement to certain investors (the "Investors") of senior
secured promissory notes issued by Endeavor Capital Management Holdings, LLC, a Delaware
Limited Liability Company (the "Company or Endeavor''), and guaranteed by Anthony F. Buffa.

The terms summarized herein will be superseded in their entirety by the terms set forth in the
definitive promissory notes to be issued and the definitive subscription agreement for the
promissory notes. This Memorandum is intended to be evidence of a legally binding agreement
and obligation on the part of Endeavor Capital Management Holdings, LLC and its I 00%
shareholder, Anthony F. Buffa, a resident of Indianapolis, Indiana, who is known to the Investor.

                                     Private Placement Terms

I. Promissory Notes

Instrument:                          Senior secured promissory notes (" Senior Secured Notes or
                                     the Notes").

Amount:                              Up to $600,000 in principal amount of Senior Secured Notes,
                                     which amount may be increased to up to $1,000,000 at the
                                     discretion of the Company. .Multiple closings may be held,
                                     and initial closing can occur with an amount of investment
                                     equal to or greater than $10,000.00. Endeavor may accept up
                                     to $1.0 million in subscription to the Senior Secured Notes.
                                     In the event of strong demand, Endeavor may request of the
                                     Holders of the first $1.0 million of Senior Secured Notes, to
                                     allow the Company to accept amounts in excess of this
                                     amount, and the Holders agree to not unreasonably withhold
                                     their consent.




W03 !7391000111504669tvl
         Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 15 of 38




Use of Proceeds:              The proceeds from these to be issued Senior Secured
                              Promissory Notes will be used to fund ECMH's purchase of
                              a fully diluted 60% equity interest in an established
                              profitable and rapidly growing medicinal and recreational
                              cannabis business, and an 80% interest in a closely related
                              Hash business in the east bay of the San Francisco and
                              Oakland metropolitan areas of California, in support of as
                              rapid as possible profitable and un leveraged expansion
                              statewide of this business. Proceeds will be used to make an
                              up to $50,000 investment in the senior secured convertible
                              promissory notes ofwww.ad2pos.com-newco, of which
                              Anthony Buffa is the founding Chairman & Acting CEO.
                              Proceeds may also be used to acquire additional ownership
                              in MCC Development, Inc. ( aka www .hazmatbuildings.com
                              ). Proceeds may also be used for up to $50,000 of senior
                              secured convertible bridge loans with attached warrants in
                              BioFuse Medical Technologies, Inc.
                              www.biofusemedical.com in support of Endeavor's advisory
                              contract and lead sponsorship of an up to $8.0 million equity
                              funding of BioFuse currently being organized. An initial
                              senior secured convertible bridge loan investment of up to
                              $50,000 into Jointechlabs, Inc. www.jointechlabls.com of
                              which Endeavor is currently lead advisor on raising
                              $750,000 of expansion capital in conjunction with IndieBio
                              of San Francisco which is an existing Jointech Labs
                              shareholder. Up to a $50,000 investment into the convertible
                              preferred stock of Stemgenics, Inc. www.stemgenics.com, a
                              company for which Endeavor is currently co-advising on the
                              private placement of up to $20.0 million of equity financing.
                              Additional limited participations of up to $25,000 in the
                              Litigation Lending agreement in support of LP, which is
                              at a critical phase due to the movement of motions to Federal
                              District courts to benefit from recent US Supreme Court
                              decisions which will strengthen the likelihood of
                              successfully over turning previous unjust decisions by lower
                              state courts. Endeavor's return potential from this Litigation
                              Lending Agreement exceeds $5.0 million over the next 12 to
                              60 months. Possible small seed investments of up to $50,000
                              per company in the senior secured convertible promissory
                              notes of other worthy Endeavor sponsored growth companies
                              by which Endeavor is being engaged to render strategic,
                              operational and financial advisory services in exchange for
                              current income consulting fees, expenses recovery and most
                              importantly equity ownership in these companies. Recurring
                              overhead expenses ofECMH prior to the completion of
                              advisory assignments that generate current income.



38075340vl   2
         Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 16 of 38




Debt Terms:                      The Senior Secured Notes shall bear interest at the rate of
                                 12% per annum, calculated for actual days elapsed in a 365
                                 day year and compounded annually. Accrued interest would
                                 be paid in cash at maturity, or earlier at the discretion of
                                 Endeavor. Principal and interest would be due and payable
                                 on March 31, 2019 (the "Maturity Date")._All Notes
                                 regardless of issuance date which may occur between April
                                 2nd, 2018 and the Maturity Date, shall mature and be payable
                                 in full with accrued interest on March 31, 2019.

Principal Source of Repayment:   Endeavor is earning increasing amounts of current income in
                                 excess of Endeavor's monthly overhead and is also in the
                                 process of selling one of its more mature and profitable
                                 investments www .insurent.com and also organizing a ten
                                 year long term loan facility to fund its initial equity
                                 investments in a growing portfolio of advisory clients that
                                 are paying Endeavor in both current retainer income and
                                 their equity, some of which can be liquified on a short to
                                 medium term basis with interested direct secondary co-
                                 investors or enterprise liquidity events to fund Endeavor's
                                 early retirement of its ten year loan notes.

Incremental Return Terms:        The holder of each Note shall be entitled to receive an
                                 additional amount of cash return following the full
                                 repayment of the Notes at a future date, at the point in time
                                 that Endeavor receives cash compensation for any portion of
                                 its 60% fully diluted ownership in Zenganic Inc. or any other
                                 of Endeavor's ownership interests in Cannabis related or
                                 other private business enterprises identified above in this
                                 term sheet or in which Endeavor develops a remunerative
                                 investment and consultative relationship in the future, using
                                 a portion of this loan facilities proceeds. The initial amount
                                 of the incremental return will be equal to not less than 20%
                                 of the realized capital gains, extraordinary current income,
                                 paid in either cash or marketable securities, to Endeavor or
                                 Anthony Buffa by any of the investments that a portion of
                                 the loan proceeds are used to finance, including but not
                                 limited to MCC Development, Inc.
                                 www .hazmatbuildings.com, Cybertimez Inc.
                                 www.cybertimez.com, Isurent Inc. www.insuent.com,
                                 BioFuse Medical Technologies, Inc.
                                 www .biofusemedical.com, www .ad2pos.com,
                                 www.eastbaymeds.net ( aka zenganics Inc.), Join Tech
                                 Labs, Inc. www.jointechlabs.com, Stemgenics, Inc.
                                 www.stemgenics.com, and
                                 www .genomicspersonalizedhealth.com and Advanced
                                 Magnet Labs, Inc. www.aml-enabled.com


38075340vl   3
        Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 17 of 38




                              This incremental return shall be equal to one times the face
                              amount of the Notes and shall be paid to the holder within
                              ten business days following Endeavor's receipt of either cash
                              dividends or cash compensation or freely marketable
                              securities from the sale of some or all of Endeavor's equity
                              ownership in any of it's growing list of portfolio
                              investments. To the greatest extent possible, Endeavor will
                              seek to have all incremental return arise from the sale of
                              owned equity securities for cash, that should qualify for the
                              benefits of Section 1202 of the Code, and or the distribution
                              on a tax free basis of freely tradeable marketable securities.

                              Following payment of this initial amount of incremental
                              return equal to one times the Holder's Bridge Loan
                              Participation amount, the Holder will be entitled to a 15%
                              carried interest on Endeavor or Anthony Buffa realized gains
                              up to a two times return of their Bridge Loan amount and
                              thereafter a 10% carried interest up to a three times return,
                              and thereafter a 5% carried interest up to a four times return
                              and thereafter a 5% carried interest in perpetuity thereafter so
                              long as Anthony Buffa or Endeavor owns an interest in the
                              above described investments or new investments originated
                              during the tenure during which the Bridge Loans are
                              outstanding, and for which a portion of the loan proceeds are
                              used to fund these investments.

                              As a point of clarification, the amount of carried interest that
                              each investor receives once the carried interest waterfall has
                              arrived at the 5% carry in perpetuity, will be their pro-rata
                              share of the distributed gain, where their pro-rate share will
                              be their percentage participation in the final amount of the
                              Endeavor one year loan that has been used to finance the
                              portfolio of companies from which the Holder is entitled to
                              participate in carried interest. For example, if an investor has
                              invested $100,000 in the one year notes, and the total amount
                              of the one year notes is $1.0 million, then the investor would
                              be entitled to 10% of all distributions of the carried interest
                              category of 5% of distributed gains, since the Holders of the
                              ten year notes will be entitled to their respective pro-rata
                              share of either a 12%, 10%, 8%, 6%, 4 %, or 2 % carried
                              interest on distributed gains.




38075340vl   4
         Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 18 of 38




                              Endeavor shall be required to allocate not less than 50% of
                              any cash dividend payments or any other form of cash
                              proceeds or freely marketable securities from the liquidation
                              of it's owned equity in any of its portfolio companies, and or
                              cash compensation related to the sale of Endeavor equity in
                              Zenganic or a related Cannabis enterprise in which Endeavor
                              is involved or the receipt of cash from Zenganic, Inc. by
                              Endeavor or by Anthony Buffa, which may be paid to
                              Endeavor or Anthony Buffa at a future date for advisory
                              services rendered by Endeavor or paid to Anthony Buffa in
                              his capacity as Chairman & CEO of Zenganic, Inc. except
                              for the monthly recurring salary paid to Anthony Buffa,
                              which amount shall not exceed $5,000.00 per month until
                              such time as the Notes are paid in full and the incremental
                              return is being distributed to investors.

                              To avoid confusion and unnecessary administrative burdens,
                              the Incremental Return shall become due and payable at a
                              future date following the full repayment of all the
                              outstanding principal and interest on the Notes, which is
                              anticipated to occur on or before March 31, 2019. To the
                              extent that Endeavor attains liquidity and any capital
                              recovery or gains from any of its other investments
                              completed from this loan capital, or currently owned by
                              Anthony Buffa or Endeavor, or received as compensation for
                              services rendered, Endeavor would be obligated to pay out
                              not less than 50% of these gains to fully satisfy initial
                              repayment of the loan principal and minimum current return
                              on the Notes, and then thereafter the incremental return
                              requirements of these bridge loan notes explained above will
                              take precendent over any incremental investments that
                              Endeavor may elect to make.

Prepayment:                   The Company may pre-pay the principal amount of the
                              Notes with accrued and unpaid interest at any time at it's
                              sole discretion. Even in the event of prepayment of the
                              originally outstanding principal amount of the Notes with
                              accrued interest, partial or full amounts of the Incremental
                              Return as defined above shall become due and payable to the
                              Holder of the Notes at the future dates when Endeavor or
                              Anthony Buffa receive cash compensation from Zenganic,
                              Inc. or any related or unrelated private enterprise in which
                              Endeavor owns some or all of the equity or Endeavor or
                              Anthony Buffa have provided advisory services and received
                              current income and equity compensation in return.




38075340vl   5
         Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 19 of 38




Security Interest and Collateral:   The Senior Secured Note holders shall have a fully perfected
                                    first lien, on all tangible and intangible assets of the
                                    Company and Anthony Buffa as of the date of issuance of
                                    the Notes and which the Company may acquire during the
                                    time frame in which the Notes are outstanding and not fully
                                    repaid with accrued interest thereon. The security interest
                                    shall in no way restrict the Company from pursuing advisory
                                    fee income or investing in the private securities of other
                                    enterprises, receiving licensing compensation for its
                                    technology, or entering into collaborative agreements for the
                                    enhancement of its tangible and intangible assets. Exhibit A
                                    of this Memorandum of Terms lists the tangible and
                                    intangible assets of Endeavor and Anthony Buffa in which
                                    the Holder of the Notes shall have a perfected first lien
                                    security interest.



Perfection of Security Interest:    Endeavor will establish with an escrow agent in Delaware
                                    which is Endeavor Capital Management Holdings, LLC state
                                    of origin, a UCC-1 perfected security interest with the
                                    collateral being held by the escrow agent on behalf of the
                                    participants in these promissory notes and Endeavor until
                                    such time as the principal and interest in the notes is fully
                                    repaid, after which the Incremental Return will be an
                                    unsecured obligation of Endeavor and Anthony Buffa, but it
                                    will be a binding and enforceable obligation.



Key Man Life Insurance:             The Company shall secure a term life insurance policy on the
                                    life of Anthony Buffa on or before July 30, 2018 of not less
                                    than $1.0 million of death benefit, with all expenses and
                                    premiums paid for by the Company. In the event of a claim
                                    and collection by the Company of such claim, the Company
                                    and or the estate of Anthony Buffa will pay 100% of the
                                    proceeds of any and all payments on the policy to repay any
                                    and all amounts of principal or interest that may be
                                    outstanding on the Notes.



Default Rate:                       In the event that Endeavor does not pay the Notes at maturity
                                    in full, with accrued interest thereon, the current rate of
                                    return on the notes will increase to 18% per annum, and be
                                    payable in cash monthly until the notes are paid in full, and
                                    the Incremental Return described above will still apply.


38075340vl   6
        Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 20 of 38




Double Dip Provision:         The holders of these initial bridge loan notes will at the time
                              that the notes are repaid, have the opportunity to be paid
                              their principal and accrued interest, and or exchange these
                              maturing notes plus accrued interest for the new notes being
                              offered to and issued to newer participants with the carried
                              interest structure being 12%, 10%, 8%, 6%, 4% and 2% as
                              compared to the 20%, 15%, 10%, 5% of these initial notes,
                              resulting in a carried interest should the investor elect to
                              remain involved in the ten year versions of these notes with a
                              total carried interest of 32%, 25%, 18%, 11 %, and 7% in
                              perpetuity on the investments subject to these carried interest
                              prov1s1ons.

II. Miscellaneous

Purchase Documentation:       The purchase of the Senior Secured Notes will be made
                              pursuant to a Subscription and Note Purchase agreement that
                              includes certain representations and warranties of Endeavor
                              and it's 100% equity owner, Anthony Buffa and the relevant
                              Investor(s) including as to such Investor's status as an
                              "accredited investor" as defined by the Securities and
                              Exchange Commission pursuant to Regulation D.
                              Amendments could be made to the terms of the Senior
                              Secured Notes with the consent of holders of a majority in
                              interest of the Senior Secured Notes.

Expenses:                     The Company will bear its own expenses arising from this
                              offering and the pre-approved expenses of one counsel who
                              is acting on behalf of the investor participants in the Senior
                              Secured Notes. The investor counsel will be selected by
                              Endeavor, unless an early subscriber to the Notes identifies
                              an alternative counsel. Endeavor or another appropriate
                              participating investor will select a law firm to act on behalf
                              of the investor group in the Senior Secured Notes, and in
                              doing so seek to minimize the legal expenses of this selected
                              firm, while insuring that this investor counsel carefully
                              reviews documents prepared by Endeavor counsel K&L
                              Gates. To the extent that holders of the Senior Secured
                              Notes elect to use other counsel, the expenses of said counsel
                              will be paid by those investors along with any other expenses
                              they may incur with respect to the purchase of Senior
                              Secured Notes.

Finders:                      The Company and each Investor would indemnify the other
                              for any finder's fees for which that party is responsible,


38075340vl   7
         Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 21 of 38




                               except in the instance of pre-agreed to investment banking
                               fees for services rendered under board approved engagement
                               letters, and if and to the extent there has been a written
                               agreement to incent appropriate finders to identify investors.
                               At present Endeavor fully expects to place these notes with
                               its historical co-investor relationships and does not anticipate
                               any investment banking fees being paid.

Reporting:                      Anthony Buffa as Management of the issuer will provide no
                               less than a short written update each calendar quarter to the
                               note holders as to the financial status of the issuer, its
                               portfolio companies and their and the issuers near and
                               medium term operational and financial performance
                               prospects and most recent accomplishments. Anthony Buffa
                               as CEO of the issuer and Guarantor of the Notes will be
                               available 24x7 to answer questions that may be posed by
                               holders of the notes.

Audited Financial Statements   Endeavor and it's portfolio companies shall provide within
                               180 days of the completion of each fiscal cycle audited
                               financial statements.

Right of First Offer:           Note holders will be first to be offered additional financing
                               securities to be issued by the issuer or its underlying adviser
                               customers or others

Right of Participation:         Note holders will be entitled to participate in future
                               financings in an amount not less than their participation in
                               the notes.

Preferred Co-investment
Rights                         Note participants will be allowed a first look at all co-
                               investment rights alongside Endeavor in each of its portfolio
                               companies

Advisory Board
Representation:                The Senior Secured Note holders may elect to have one
                               member of the Company's advisory board, which shall be a
                               person mutually acceptable to both Endeavor and the Note
                               Holders.

Participation                  Buffa Family Trust                             $10,000




38075340vl   8
         Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 22 of 38




                              Exhibit A: Listing of Anthony Buffa and Endeavor
                              Capital Management Holdings, LLC Assets That
                              Represent the Collateral in Which the Note Holders have
                              an Unencumbered and Perfected First Lien Security
                              Interest.


                              Endeavor Capital Management Holdings equity override
                              carried interest on the 5% of the fully diluted equity of
                              www .insurent.com, which is a private profitable specialty
                              insurance company based in New York City that Endeavor
                              has been involved with since 2013. lnsurent is currently
                              being sold by Sandler O'Neill, a New York based investment
                              bank specializing in financial services. The anticipated sale
                              price for lnsurent is to be approximately $35.0 million since
                              Insurent has been consistently profitable for five years, is
                              growing its revenue and profits, has no debt and has
                              unencumbered positive cash of approximately $8.0 million
                              and has just received regulatory approval to expand its
                              specialty insurance services to California. Endeavor
                              anticipates that following the return of capital to Endeavor
                              investors on this investment, Endeavor's equity override will
                              have a value of approximately $100,000.00.


                              Anthony Buffa ownership on a fully diluted basis of 45.5%
                              of the equity of MCC Development Corporation, a North
                              Carolina C Corporation, that Anthony Buffa and one of his
                              Endeavor partners acquired 91 % of on December 22, 2017.
                              MCC Development's web site is www.hazmatbuildings.com
                              and is referred to herein as MCC. MCC had annual revenues
                              of approximately $1.7 million for calendar and fiscal 2017,
                              and operated at a very slight positive cash flow after taking
                              into account the compensation that its historical owner, who
                              remains employed as CEO of MCC under a three year
                              employment contract to act as head of sales and teach
                              Endeavor partners involved in MCC operations on a daily
                              basis the business. This former owner retains a 9%
                              ownership interest in MCC. MCC is on track to exceed $7.0
                              million in revenue for calendar and fiscal 2018, and earn in
                              excess of $500,000.00 in profit, even following aggressive
                              investments by management in personnel and systems to
                              grow the company. MCC is debt free and has a positive cash
                              balance of approximately $500,000.00 and is expected to
                              grow revenue and earnings rapidly each year for the
                              foreseeable future. Anthony Buffa is Chairman and CEO of



38075340vl   9
         Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 23 of 38




                              MCC and its co-control equity owner in partnership with one
                              of Endeavor's operating partners, who also like Anthony
                              owns 45.5% fully diluted of MCC, but unlike Anthony, this
                              Endeavor partner presently works full time for MCC.
                              Anthony receives a $24,000.00 per year salary and is entitled
                              to 100% performance based bonus compensation from MCC,
                              along with benefits and a personal automobile expense
                              reimbursement allowance.

                              Anthony Buffa's 60% fully diluted ownership interest in a
                              leading Cannabis business platform growth company named
                              Zenganic and Cannvis operating profitably in the bay area of
                              northern California.

                              The soon to be co-founded Genomics related operating
                              company www.genomicspersonalizedhealth.com in which
                              Endeavor is anticipating an initial co-founding ownership
                              interest of 20%


                              Anthony Buffa's $15,000 cost basis investment in
                              www.cybertimez.com series A convertible preferred stock.
                              Endeavor also has a value added reseller agreement with
                              Cybertimez. Anthony Buffa estimates that the current value
                              of this investment is approximately $30,000.00 and growing
                              rapidly given the current and anticipated performance of the
                              Company.

                              Anthony Buffa's approximately 20% fully diluted ownership
                              ofwww.ad2pos.com. Anthony Buffa is Chairman of
                              www .ad2pos.com-newco which is finalizing documentation
                              and closing of its exclusive world-wide license of the
                              functioning and in beta site commercial deployment of
                              www.ad2pos.com technology with merchants and advertisers
                              in North America, Canada, the Caribbean, Israel and
                              Europe. www.ad2pos.com-newco is an in formation
                              Delaware C Corp that Anthony Buffa is the Chairman and
                              CEO of and will be the lead investor in. www .ad2pos is the
                              encore investment to Anthony Buffa's successful co-lead
                              investor and largest shareholder role in Catalina Marketing
                              Corporation www.catalina.com which Anthony's then
                              venture firm Edelson Technology Partners funded in the seed
                              phase in mid calendar 1985 at a post financing fully diluted
                              enterprise value of $8.6 million. Catalina was cash flow
                              negative for an additional five years, consuming
                              approximately $12.5 million of venture equity and $9.0



38075340vl   10
         Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 24 of 38




                              million of venture lease capital, most of which Anthony
                              Buffa raised for Catalina, but became profitable and cash
                              flow positive in 1991 and effected a fully underwritten initial
                              public offering of its common stock on the NYSE in March
                              of 1992 at a fully diluted enterprise value of approximately
                              $225.0 million. Catalina's market value appreciated steadily
                              to an approximately $2.0 billion prior to the technology
                              market correction of March 2000, and after declining and
                              then gradually recovering, Catalina was sold in a going
                              private leveraged buyout to Hellman Friedman for $2.0
                              billion in cash in October of 2007.

                              Endeavor and Anthony Buffa are in the process of closing
                              www .ad2pos.com-newco' s frrst $1.5 million of convertible
                              bridge loan capital, destined within 12 to 24 months to
                              convert into Series A Convertible Preferred Stock at the
                              completion of what will be an approximately $4.0 million
                              equity funding placing an enterprise value of approximately
                              $30.0 million on www.ad2pos.com-newco in the 2019 time
                              frame. Endeavor and Anthony Buffa anticipate that
                              www.ad2pos.com-newco's enterprise value will exceed $250
                              million within 48 months, due to the rapid scalability of
                              www.ad2pos.com-newco on a global basis, and the limited
                              capital needs that the Company will require.


                              Anthony Buffa's seed investments of approximately
                              $25,000.00 into the senior convertible promissory notes of
                              www .ad2pos.com-newco.

                              $63,000.00 and growing Litigation Loan Facility for LP III.
                              This investment is basically a venture capital investment into
                              the multifaceted defensive and offensive litigation of an
                              African American individual who worked for Endeavor and
                              Anthony Buffa in the 2002 and 2003 time frames. This
                              individual is a 1992 graduate of West Point having served
                              with distinction in combat in Bosnia and the Balkans in the
                              1992 and 1993 time frames, and then with promotions to
                              Captain served with distinction in West Germany, eventually
                              commanding a large portion of the US Army's logistics
                              operations in West Germany at the time. LP during his
                              military service completed two masters degrees, one in
                              information sciences and one in international business from
                              the University of Maryland and upon retiring from military
                              service in 1997, pursued and accomplished a Columbia
                              University MBA in finance, completing the degree in less



38075340vl   11
         Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 25 of 38




                              than 18 months, while working almost full time for Carl
                              McCall the then treasurer of the State of New York focused
                              on analysis and deployment of capital to alternative asset
                              managers. LP was mentored by Carl McCall and Vernon
                              Jordan and upon graduation from Columbia's MBA program
                              LP accepted a position in corporate finance with Lazard,
                              where he was mentored by Vernon Jordan. After two years
                              with Lazard, LP joined the alternative asset business at JP
                              Morgan Chase, prior to founding his own private equity firm
                              in the 2002 time frame, with Endeavor being one of LP's
                              new firm's first clients.

                              In 2014, LP and his firm were managing approximately $400
                              million of alternative assets and surprisingly, LP was
                              wrongfully accused oflarceny by the District Attorney's
                              office in lower Manhattan of the State of New York, and
                              without trial or proper due process was imprisoned in the
                              Tombs, Rikers Island and an upstate maximum security
                              prison for approximately two calendar years. His guilty plea
                              was effectively coerced and upon release LP re-established
                              contact with Endeavor and Anthony Buffa. Anthony Buffa
                              anticipates that he will invest approximately $500,000 over
                              the next five years in funding the legal expenses of LP's
                              multiple cases, representing future potential damage awards
                              for various nefarious and unjust acts of the DA, SEC, and
                              other private entities and their employees and two racist
                              judges. The payout to Anthony of what is anticipated to be
                              the recovery by LP of valuable and independently appraised
                              stolen equity interests of LP accompanied by breach of
                              contracts, wrongful termination, unjust enrichment, and
                              many other legitimate claims and the additional awards to LP
                              for the extreme abuse of LP' s civil rights guaranteed under
                              federal law under the color of state law will yield to LP
                              approximately $75 to $150 million over the next ten years
                              and if realized may provide for Anthony Buffa and
                              Endeavor total gains of approximately $3.0 to $6.0 million
                              based on the preferential repayment of litigation loans held
                              by Anthony Buffa and Endeavor through an approximately
                               15% participation in all future awards to LP. This does not
                              include Anthony Buffa's future participation in any book,
                              movie or other royalty based compensation that LP is likely
                              to receive in the future given the highly racially charged and
                              completely unjust facts of his cases. In the interest of full
                              disclosure, Anthony Buffa and LP share a NYC studio
                              apartment.




38075340vl   12
         Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 26 of 38




                              The $10,000.00 senior promissory note issued by Advanced
                              Magnet Labs, Inc. ( AML ) to Anthony Buffa in late calendar
                              2017. Endeavor and Anthony Buffa anticipate that AML
                              will revolutionize e-mobility and electric propulsion systems
                              over the next 50 years plus, applying its highly proprietary
                              magnet designs, manufacturing and deployment technology
                              to a myriad of opportunities with globally relevant aircraft
                              and other transportation modes manufacturing partners.

                              Endeavor ownership of convertible preferred stock in 20/20
                              Gene Systems, which is estimated to have a value of
                              approximately $1,000.00.

                              Endeavor accounts receivable of$12,500 from Engineering
                              to Assist You, Tactile Graphics Company, which sells
                              innovative three dimensional sketch pad and learning content
                              products and services to the Blind Community.

                              Anthony Buffa and Endeavor's contingent equity
                              compensation in the form of out-right equity grants and or
                              equity options, warrants and to be earned and collected
                              during the life of the outstanding time frames of the Notes, in
                              the following enterprises, that are currently under contract to
                              Endeavor, www.biofusemedical.com, www.stemgenics.com,
                              www.jointechlabs.com, and other advisory assignments such
                              as Red Lending, the buyout through a 363 federally
                              sanctioned bankruptcy process of the Weinstein Company
                              tangible and intangible assets, and other in development
                              advisory assignments, the current cash and future equity
                              earnings from which could be substantial.

                              At present it is important to note that Anthony Buffa and
                              Endeavor other than for a car loan note of $9,500 and under
                              $10,000.00 ofto be reimbursed travel expenses are
                              completely debt free. Anthony Buffa's and Endeavor's fully
                              burdened overhead structure including employee
                              compensation, cost of space and administrative support is
                              under $18,000.00 per month, which supports three full time
                              employees, Anthony Buffa, Dr. Peter Walters and Marty
                              Jensen. There are four other professional resources that work
                              as very active advisers to Endeavor, but have at the
                              insistence of Endeavor maintained their full-time
                              employment status with their current employers until such
                              time as it is appropriate and economically justifiable and
                              very risk reduced for these very talented persons to work for
                              and be paid exclusively by Anthony Buffa or Endeavor.



38075340vl   13
         Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 27 of 38




                              These individuals are Tom Buffa, Roger Hollander, Joseph
                              Lopardo, and Dane James. Endeavor has a broad four decade
                              in maturity network of advisers and consultants that on a
                              variable cost basis can be engaged to rapidly expand
                              Endeavor capabilities on challenging advisory assignments
                              or when operational, fmancial and strategic advisory services
                              are needed by Anthony Buffa or Endeavor portfolio
                              companies.

                              Endeavor is currently under contract and working on several
                              advisory assignments with potential current cash fee income
                              of between $250 thousand and $500 that would be paid in
                              calendar 2018, 2019 and 2020. Please note that Anthony
                              Buffa and Endeavor which is now an over 30 year old
                              private investment banking and venture investment firm,
                              have since May of 1980 earned millions of dollars in
                              advisory income, paid mostly in cash but also in stock, with
                              their having been instances in which the cash fee paid to
                              Endeavor for successful accomplishment of a challenging
                              assignment exceeded $1.0 million in a single payment for
                              advisory services rendered.




38075340vl   14
Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 28 of 38




Exhibit ''B''
                     Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 29 of 38
5/15/2019       Yahoo Mail - Fwd Confirmation of contractually binding arrangements between Phil Poe, Graciela Slesaransky-Poe as of Monday 10-22-18




     Fwd: Confirmation of contractually binding arrangements between Phil Poe, Graciela
     Slesaransky-Poe as of Monday 10-22-18

     From: Anthony Buffa (anthonybuffa@gmail.com)

     To.    philp0e@yahoo.com; brian@jeffries.nu; peter.walters@endeavorcap.com; tabuffa@rcn.com

     Date: Monday, October 22, 2018, 5:34 PM EDT



     Please see the underlined corrections to paragraph 2

     ------- Forwarded message--------
     From Anthony Buffa <anthony,buffa@gmaiLcom>
     Date· Mon, Oct 22, 2018 at 4:10 PM
     Subject Confirmation of contractually binding arrangements between Phil Poe, Graciela Slesaransky-Poe as of Monday
     10-22-18
     To: Phil Poe <Qhil~@Y.ahoo com>
     Cc: Brian Jeffries <brian@Jeffries.nu>, Dr. Peter Walters E-mail <P.eterwalters@endeavorcai:1.com>, Tom Buffa
     <tabuffa@rcn.com>


     Ciao Graciela and Phi:

     The following contractually binding undertakings are being entered into today between you and both Endeavor Capital
     Management Holdings, LLC, (ECMH) Anthony Buffa and www.ad2pos.com-newco ( a company in formation in Delaware
     ).

     1. You will advance $25,000.00 to ECMH today, or at latest early tomorrow morning, by wire transfer of good funds, to
     the JP Morgan Chase account of ECMH in exchange for a $100,000.00 face value promissory note which will be further
     funded by you on or before Friday 10-26-18, or at the earliest possible time. The note will be issued by ECMH and
     personally guaranteed by Anthony Buffa, subject to the full faith and credit of both ECMH and Anthony Buffa.
     The note will be similar to those previously issued by ECMH and will be fully binding on ECMH in accordance with the
     term sheet attached, with a most favored nations clause confirming that you will be receiving more favorable terms if any
     are confirmed with other investors.

     2. ECMH will commit to J:19Y.J2..Y.OU not less than 10% of funds raised from this point forward to reQgy as early..fil.
     i:1ossible the $100,000 in J:1rincii:1al that y:ou are advancing this week to Endeavor You will continue to enjoy: the full
     benefits of the note being issued to y:ou, even though Endeavor has Raid y:ou $100,000 from fundings that it is receiving
     from other investors.

     3 As of March 31, 2019 the $100,000 note that you hold will be exchanged for a new ECMH ten year note described in
     the attached term sheet. You may elect to be paid the accrued 12% per anum rate in cash as of 3-31-19 or roll it into
     the face value of the ten year note referenced above

     4. You are being invited to become a partner of Endeavor and will share in equity upside in all Endeavor portfolio
     companies at the discretion of Anthony Buffa and to the extent that you make time to contribute to the development of
     those portfolio companies

     5. You will be offered the right to become emJ:1loy:ed by: www.ad2Ros.com-new co as the CTO, with a monthly..fil!la..ry_of
     $..10,000 or 1099 consulting_gjg, along with 5% fully: diluted of the founding eguity: of www.ad2Qos.com-newco. Ad2RQS
     will have an eguity: oi:1tion RQOI of not less than 15% which Y.OU would also be entitled to receive grants based on
     Rerformance. Other collaborators that y:ou identify: and helR to recruit to ad2RQS, will also be eligible to receive eguity:
     based comr:2ensation in the ad2ROS


     , 6. If and when Endeavor institutes health and well fare benefits forit s employees, you will be entitely to participate in
     : these plans, even if you are already covered other benefit plans

     ' 7. You will also be entitled to receive cash bonus awards based on your contributions to Endeavor and its portfolio
       companies


                                                                                                                                                 1/2
                     Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 30 of 38
5/15/2019         Yahoo Mail - Fwd· Confirmation of contractually binding arrangements between Phil Poe, Graciela Slesaransky-Poe as of Monday 10-22-18




         8. You will be receiving a more fully built out documents package in the near future, most likely within 90 days, and
         well prior to the maturity of the first note.
     1
         Please call me with any questions that you may have on this document, which is fully binding upon Anthony Buffa
    I' and ECMH.
    I
     ! Anthony Buffa, Chairman & CEO and 100% owner of ECMH




                                                                                                                                                   2/2
Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 31 of 38




Exhibit ''C''
       Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 32 of 38




              LUNDY BELDECOS & MILBY
              - - - BUSINESS• REAL ESTATE• TRUSTS & ESTATES - - -




                                       July 12, 2019

                                                                      JESSICA M. GULASH, ESQ.
 VIA EMAIL AND FEDERAL EXPRESS
                                                                       JGULASH@LBMLAW COM
 Anthony F. Buffa
                                                                         PHONE (610) 668-0772
 Endeavor Capital Management Holdings, LLC
                                                                            FAX. (610) 668-7481
 45 Rockefeller Plaza, Suite 2000
 New York, NY 10111

       RE:    Philip Poe and Graciela Slesaransky-Poe

Dear Mr. Buffa:

        I have been retained by Mr. Philip Poe and Dr. Graciela Slesaransky-Poe to assist
in their efforts to recover the $100,000 "investment" made by my clients in Endeavor
Capital Management Holdings, LLC ("ECMH"). The investment was in the form of senior
secured note collateralized by the assets, particularly the portfolio companies, of ECMH
(the "Note").

       On March 31, 2019, my clients made a demand for repayment of the Note which
matured and was payable in full along with accrued interest of 12% per annum. To date,
my clients have received no payment from ECMH. As such, ECMH has breached the
terms of the agreement with respect to the investment and is now in default on the Note.
Furthermore, my clients understand that a significant portion of the portfolio has been
transferred out of ECMH in a transaction brokered and executed by you and Brian Jeffries,
a former representative of ECMH, for the benefit of you, Mr. Jeffries, and others.


                                 My Clients' Investment

        I have spent a significant amount of time with my clients as they recounted the
series of troubling conversations had with you and Mr. Jeffries over the last few months.
I have also reviewed the various emails exchanged over that same time period. Candidly,
it is unclear to me whether the individuals involved in this matter lack a firm grasp of the
law regarding investments and contract construction, or alternatively, if you intended to
deceive/defraud my clients.

        As a matter of law, when one party makes an offer to another party that, in turn,
fully performs its side of the bargain, a binding contract is formed. Conversely, if neither


         450 N. Narberth Ave., Suite 200, Narberth, PA 19072 - (610) 668-0770
          525 Route 73 North, Suite 410, Marlton, NJ 08053 - (856) 338-1300
       Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 33 of 38


a    Page2of4

party fully performs, there is no contract and any money that was exchanged must be
returned. I offer this point of law for the purposes of my clients' investment in ECMH and
your claim that you and/or ECMH are not bound by the initial documents you provided to
my clients.

        Prior to the investment and on September 5, 2019, Mr. Jeffries, as an ECMH
representative/employee, sent to my clients a "Memorandum of Terms for the Private
Placement of Senior Secured Promissory Notes," which set forth the terms of my clients'
investment (the "Term Sheet"). The Term Sheet included a specific pledge of ECMH's
60% stake in Zenganic, Inc. ("Zenganic") as well as other entities. The Term Sheet also
declared that the use of the proceeds was to support specifically Zenganic and its
cannabis business. As I understand it, some portion of the $100,000 investment was, in
fact, paid to Zenganic. Finally, and in an email dated October 22, 2018 and sent by you,
as CEO of ECMH, to my clients with a copy to Mr. Jeffries, Mr. Walters, and Thomas
Buffa, you reconfirmed these terms as well as additional incentives in return for my clients'
payment of $100,000 (the "October 22, 2018 Email").

       There is no dispute that my clients paid, and ECMH accepted, $100,000 as
evidenced by the wire confirmations, attached hereto as Exhibit "A." This represents
acceptance of the terms both you and Mr. Jeffries offered, thereby creating a binding
agreement. Any suggestion that the parties are not bound by the terms of both the Term
Sheet and the October 22, 2018 Email because you failed to provide a signed promissory
note is not only inaccurate and a breach of contract, but criminal larceny to the extent
ECMH has not returned $100,000 to my clients. As such, demand is hereby made that
within 10 calendar days my clients be paid the full amount owed pursuant to such
terms.

        For the edification of all parties, please find attached the Term Sheet, as Exhibit
"B/' and the October 22, 2018 Email, as Exhibit "C." You will note that pursuant to federal
and state securities law and the provisions of the Term Sheet, ECMH has an obligation
to disclose its financial status as well as provide adequate information about its portfolio
to its investors. My clients will not enter into any non-disclosure or non-circumvention
agreement as a condition to ECMH fulfilling its obligations under the law. The failure of
ECMH and its representatives to make such disclosures is a violation of securities law.
As such, demand is also made that within 10 calendar days ECMH provide my
clients with full transparency as to what assets are currently held by ECMH,
including any transactional documents related to Zenganic.


                                       Zenganic

       Perhaps more serious than any securities law violation or breach of contract is the
self-dealing as it relates to Zenganic, a 60% stake of which was represented by both Mr.
Buffa and Mr. Jeffries as being owned by ECMH. Either ECMH's claim that it owned a
60% stake in Zenganic was a material misrepresentation made to further marketing of
securities in violation of securities law, or a sale of such stake was made by a principal



         450 N. Narberth Ave., Suite 200, Narberth, PA 19072 - (610) 668-0770
          525 Route 73 North, Suite 410, Marlton, NJ 08053 - (856) 338-1300
a
       Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 34 of 38


     Page3of4

and former employee of ECMH to their individual benefit at the detriment of investors,
which is embezzlement.

       While from what we can gather, you and Mr. Jeffries did misrepresent the
ownership stake, it is clear that ECMH was a stakeholder in Zenganic by way of its
infusion of $165,000 in cash. These are funds that Zenganic has never paid back and
continues to owe ECMH. My clients and I also understand the you signed the lease for
the commercial space occupied by Zenganic and were a principal on the bank account of
Zenganic.

       Attached as Exhibit "D" is a Letter of Intent by and between ECMH and Zenganic
(the "ECMH-Zenganic LOI") which we understand was provided sometime in November,
2018. Our understanding is that the terms were never agreed or accepted; however,
ECMH did provide $165,000 of funding to assist Zenganic, which Zenganic recognizes is
a debt owed to ECMH.

        Furthermore, it is hard for my clients and I to understand the claim made by Joseph
Ryan, who represents himself to be the current CEO of Zenganic, that you and/or ECMH
now owe Zenganic hundreds of thousands of dollars as a result of the late penalties stated
in the unsigned ECMH-Zenganic LOI. Turning to my aforementioned second point of law,
if neither party to a proposed bargain performs or expressly accepts, there is simply no
agreement. Zenganic cannot simply take the $165,000 as its own and claim that ECMH
must live by an agreement that neither party signed. There is no contract, and the money
must be returned to ECMH. It seems to me that the obvious solution to my clients' demand
for repayment is for you to seek return of the $165,000 from Zenganic.

       As such, demand is made that within 10 calendar days, ECMH make a
demand on behalf of itself and its investors for immediate payment from Zenganic
of all monies provided to Zenganic and in the amount of $165,000.


                                     Resolution

      In summary, my clients demand to receive full payment all that is owed to them
pursuant to the terms of the investment.

      Of course, after my clients have been repaid in full, they will execute a settlement
agreement which will include a release all involved parties from all liability, claims, and
causes of action.




        450 N. Narberth Ave., Suite 200, Narberth, PA 19072 - (610) 668-0770
         525 Route 73 North, Suite 410, Marlton, NJ 08053 - (856) 338-1300
       Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 35 of 38


~    Page4of4

      Finally, going forward, please direct all communications regarding this matter to
me. Please do not hesitate to contact me if you would like to discuss this matter.



                                              Very truly yours,




                                              JESSICA M. GULASH




JMG/
Attachments.

Copy to (via email): Brian Jeffries
                     Peter Walters
                     Thomas Buffa
                     Philip Poe & Graciela Slesaransky-Poe




        450 N. Narberth Ave., Suite 200, Narberth, PA 19072 - (610) 668-0770
         525 Route 73 North, Suite 410, Marlton, NJ 08053 - (856) 338-1300
                                              \ p :,
                                        Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 36 of 38
                                              1 l. ·~
 JS44 (Rev 02:19)                                        • ••: _ , ' "                  CIVIL COVER SHEET                                                                                t9                         5 'l 7 9
The JS 44 civil cover sheet and the mfonn\norl Minl:med herem neither replace nor supplement the fihng and service ofpleadm&s or other papers as requrred               except as
provided by local rules o:t;.court. This form, approved by the Judicial Conference of the Umted States m September 1974, 1s required for the use of the Clerk of Court for the
                                                                                                                                                                                                                       bXw,
purpose oflilltiatmg the CIVli docket sheet (SEE INSTRUCUONS ON NEXT PAGE OF THIS FORM J
 I. (a) PLAINTIFFS                                                                                                                 DEFENDANTS
 PHILIP POE and GRACIELA SLESARANSKY.:-P                                                                                        ANTHONY F. BUFFA et al.

     (b) County of Residence of Frrst LISted Plam                                                                                 County of Residence of Frrst Listed Defendant
                                       (EXCEPT IN US. PLAJ,                                                                                                           (IN US. PLAINTIFF CASES O             }'.)
                                                                                                                                  NOTE.        IN LAND CONDEMNATION CASES, USE
                                                                                                                                               lHE TRACT OF LAND INVOLVED

     (C) Attorneys (Fvm Name. Address. and Telep                  one Number)                                                      Attorneys (If Known)

 Jessica M. Gulash, Esq - Lundy, Beld os & Mil
 450 N. Narberth Ave., Suite 200. Narbert ,

II. BASIS OF JURIS                                        (Place an "X" m One Box Only)                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "x·· tn One Box for Piatnttff
                                                                                                                           (For Diversity C.ases Only)                                                and One Box for Defendant)
n    I   V S Government                       ~3        ederal Question                                                                              PTF                DEF                                          PTF      DEF
            Plamtlff                                     (US. Government Not a Party)                                  C1Uzen of Tius State          ::J I              ::J   I   Incorporated or Pnnc1pal Place       ::J 4  n4
                                                                                                                                                                                    of Business In Tlns State

::J 2 U S. Government                                  D1vers1ty                                                       C1Uzen of Another State               ::J 2      ::J   2   Incorporated and Pnnc1pal Place             ::J 5    ::J 5
            Defendant                                    (Indicate Citi.zenshtp of Parties tn Item III)                                                                              ofBusmess In Another State

                                                                                                                                                             n    3     ::J   3   Foreign Nation                              n6       06


                                                                                                                        · ·FORFEITt:RE/PENALTY
::J 110 Insurance                                  PERSONAL L"I.Jt:RY              PERSONAL L"IJL'RY                      ::J 625 Drug Related Se1ZUre        ::-J 422 Appeal 28 USC 158                 ::J    375 False Claims Act
 n 120 Marine                                  O 310 Arrplane                O 365 Personal Injury ·                                of Property 21 VSC 881    ::J 423 Withdrawal                         cJ     376 Qui Tam (31 USC
 ::J 130 Miller Act                            ::J 315 Airplane Product                  Product Liability                ::J 690 Other                                28 USC 157                                   3729(a))
 ::-J 140 Negotiable Instrument                          Liability           ::J 367 Hea!th Care/                                                                                                        ::J    400 State Reapportionment
 0 150Recoveryof0verpayment n 320Assault.Libel&                                         Pharmaceutical                                                      t--;P;:;R"'o=~R====~-."':-1, ::J                    410Antitrust
            & Enforcement of Judgment                    Slander                        Personal inJury                                                       ::J 820 Copyrights                         ::-J   430 Banks and Bankmg
 a 15 l Medicare Act                           ::J 3 30 Federal Employers'              Product Liability                                                     ::J 830 Patent                             ::J    450 Commerce
 ::J 152 Recovery of Defaulted                           Liability           ::J 368 Asbestos Personal                                                        ::J 8 35 Patent · Abbreviated              ::J    460 Deportation
            Student Loans                      a 340 Manne                               inJury Product                                                                New Drug Application              ::J    470 Racketeer Influenced and
            {Excludes Veterans)               ::J 345 Manne Product                      Lrabtlity                                                            ::J 840 Trademark                                     Conupt Organizations
 ::J 153 Recovery of Overpayment                         Lrability               PERSONAL PROPERTY i,..;...;;..._ _....,~"'R.___;;_;~1-..c.O"""~-"S,_~...._.L..--'-1 ::J                                        480 Consumer Credit
            of Veteran's Benefits              ::J 350 Motor Vehicle         ::J 370 Other Fraud                          O 710 Fair Labor Standards          ::J 861 HIA (1395ft)                       ::J    485 Telephone Consumer
 ::J 160 Stockholders' Swts                    O 355 Motor Vehicle           O 371 Truth m Lending                                  Act                       O 862 Black Lung (923)                                Protection Act
 ::J 190 Other Contract                                 Product Liab1hty     ::-J 380 Other Personal                      ::-J 720 Labor/Management           ::J 863 D!WC/DJWW (405(g)) ::J                    490 Cable/Sat TV
 a 195 Contract Product Liab1hty O 360 Other Personal                                   Property Damage                             Relations                 :::J 864 SSID Title XVI                           850 Securit1es/Commocbt1es/
 ::J 196 Franclnse                                      lnJury               ::J 385 Property Damage                      ::J 740 Railway Labor Act           ::J 865 RSI (405(g))                                  Exchange
                                               0 362 Personal lnJury -                  Product Lmbihty                   ::J 751 Family and Medical                                                            890 Other Statutory Actions
                                                        Medical Mal     tlce                                                        Leave Act                                                            n      891 Agricultural Acts
,___....,REA=-a=L-=PR=O"-P-=EaaR...TY
                                   ...._'·--1-.....aC..ML~..Rl=-G._HT
                                                                   ___S_______P...Rl=S..O
                                                                                        __NER-==P=E_,T_ITI....aO...N=S--tC'J 7900therLaborLitigation        t-""1FE=D~E;::RAL~:-::T~AX-::-:=!:::,:----r1 ::J    893 Envrronmental Matters
 ::J 210LandCondemnat1on                       ::J 4400therC1Y1!Rlghts             Habeas Corpus:                         ::J 791 EmployeeRettrement          ::J 870 I axes {V S. Plain ff              n      895 Freedom of Information
 ::J 220 Foreclosure                           n 441 Votlng                  ::J 46 3 Alien Detainee                               Income Secunty Act                  or Defendant)                                Act
 n 230 Rent Lease & EJecttnent ::J 442 Employment                            ::J 510 Motions to Vacate                                                        0 871 IRS - Tinrd Party                    ::J    896 Arbitration
 n 240 rorts to Land                           ::J 443 Housmg/                          Sentence                                                                       26 VSC 7609                       ::J    899 Admimstratlve Procedure
 ::J 245 Tort Product Liab1hty                         Accommodations        ::J 530 General                                                                                                                        Act/Review or Appeal of
 n 290 All Other Real Property                 ::J 445 Amer w1D1sab1lit1es.      n 535 Death Penalty                                IMMIGRATION·                                                                    Agency Decmon
                                                        Employment                Otlter:                                 ::J 462 Narurahzatlon Application                                              n      950 Constltutlonahty of
                                               ::J 446 Amer w1)1sabll1t1es · ::J 540 Mandamus & Other ::J 465 Other hmrugration                                                                                     State Statutes
                                                        Other                ::J 550 C1~il Rights                                  Actions
                                               ::J 448 Education             ::J 555 Prtson Condition
                                                                             CJ 560 CIVll Detamee .
                                                                                        Conditions of
                                                                                        Confinement

          RIG L"i' (Place an "X" tn One Box Only)
          )ngmal               i'."J 2 Removed from                  '.1 3      Remanded from                  '.1 4 Remstated or            :'.J 5 Transferred from              C1 6 Mulndtstnct                    :::J 8 MulndIStnct
           roceedmg                    State Court                              Appellate Court                        Reopened                     Another D1stnct                    L1t1gat1on -                          L1t1gat1on .
                                                                                                                                                      (specify)                        Transfer                              Drrect FIie
                                                  Cite the V S C1v1! Statute under whtch you are filmg (Do not cite jurisdictional statutes unless diversity)
                                                   15 US.CA 78a et seq.
                                                  Bnef descnptlon of cause:
                                                   Securities fraud and related claims
VIl. REQUESTED IN     0 CHECK IF nrrs IS A CLASS ACTION                                                                    DEMA.1\ffi $
     COMPLAINT:          UNDER Rl,1.E 23, F .R Cv P                                                                         116,226.28
VIII. RELATED CASE(S)
                       (See tnstroctions)
      IF ANY                                                                                                                                                          DOCKET !'<'UMBER
DATE
 11/14/2019
F'OR OFFICE CSE ONLY

    RECEIPT#                           AMOL'NT                                            APPL YING lFP                                           J1.,'DG£                                 MAG JLDGE
       Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 37 of 38
                     ·1r.~,,
                   \' \ .J
                    ~),\1 ·l      IN THE UNITED STATES DISTRICT COURT
                    t,..,,J   'TOR THE EASTERN DISTRICT OF PENNSYLVANIA

                              CASE MANAGEMENT TRACK DESIGNATION FORM
PHILLIP POE et aL

                                v.
ANTHONY F. BUFFA et al.
                                                                             NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.
                                                                                                    g
(d) Asbestos - Cases involving claims for personal injury or property damage from
                                                                                                    CJ
    exposure to asbestos.                                                                            ( )

(e) Special Management -- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management -- Cases that do not fall into any one of the other tracks.                  ( )


 11/142019                                                         Plaintiffs
Date                                                                    Attorney for
610-668-0772                          610-668-7481                    jgulash@lbmlaw.com

Telephone                               FAX Number                       E-Mail Address


(Civ. 660) 10/02




                                                                                           HDV 15 2019
                           Case 2:19-cv-05379-ER Document 1 Filed 11/15/19 Page 38 of 38




Address of Plaintiff:                                         60 Cornell Road, Bala Cynwyd, PA 19004
                                                     -----
Address of Defendant:                       45 Rockefeller Plaza, Suite 2000, New York, NY 10111
                                                                                          -----------
Place of Accident, Incident or Transaction:                     Ba Ia Cynwyd, Pennsylvania


RELATED CASE, IF ANY:

Case Number:                                                 Judge: _ _                                                  Date Termmated

C1v1l cases are deemed related when Yes is answered to any of the following questions

1.     ls this case related to property mcluded m an earher numbered smt pendmg or w1thm one year                           YesD                     No[Z]
       prev10usly termmated action m this court?

2      Does this case mvolve the same issue of fact or grow out of the same transact10n as a pnor smt                       YesD                     No[Z]
       pendmg or Withm one year preVIously tenrunated action m this court?

3.     Does this case mvolve the vahd1ty or mfnngement of a patent already m smt or any earher                              YesO                     No[Z]
       numbered case pendmg or w1thm one year prev10usly termmated act10n of this court?

4      ls this case a second or successive habeas corpus, social secunty appeal, or pro se civil nghts                      YesO                     No [Z]
       case filed by the same md1v1dual?

I certify that, to my knowledge, the Withm case      D is                    related to any case now pendmg or w1thm one year previously termmated act10n m
this court except as noted above.
DATE        11/14/2019                                                                                                                     PA208463
                                                                                                                                       Attorney ID # (if applicable)


CIVIL: (Place a ,Jin one category only)

              Federal Question Cases:                                                   B.    Diversity Jurisdiction Cases:

       I.  hidemmty Contract, Manne Contract, and All Other Contracts                   01          Insurance Contract and Other Contracts
       2.  FELA                                                                         D 2.        Airplane Personal lnJury
       3 Jones Act-Personal hiJury                                                      D 3.        Assault, Defamat10n
       4. Antitrust                                                                     D 4.        Manne Personal lnJury
       5. Patent                                                                        D 5.        Motor Vehicle Personal Injury
       6. Labor-Management Relations                                                    D 6.        Other Personal hIJury (Please specify)
       7. ClVll Rights                                                                  D 7         Products Liab1hty
       8. Habeas Corpus                                                                 D s         Products L1ab1hty - Asbestos
           Secunt1es Act(s) Cases                                                       D 9.        All other D1vers1ty Cases
        0 Social Secunty Review Cases                                                               (Please specify)
       11. All other Federal Quest10n Cases
               (Please specify) _ _ _



                                                                       ARBITRATION CERTIFICATION
                                               (The effect of this certtficatlon 1s to remove the case from eligib1lity for arbitration)

I,                                                      , counsel of record or pro se plamttff, do hereby certify



     D        Pursuant to Local ClVII Rule 53 .2, § 3(c) (2), that to the best ofmy knowledge and behef, the damages recoverable m this c1V1l action case
              exceed the sum of $150,000.00 exclusive of mterest and costs:


     D        Rehef other than monetary damages 1s sought.
                                                                                                                                              NOV 15 2019
                                                                              Sign here ,f applicable
DATE---------------                                       ----------                                    -----
                                                                      Attorney at-Law I Pro Se Plamtlf/                                Attorney ID   #   (if applicable)

NOTE. A tnal de novo will be a tnal by Jury only if there has been compliance with F R C.P 38

Ci> 609 (5/20/ 8)
